Order entered October 1, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00113-CV

              RICHARD A. MYERS AND THOMAS J. WOUTERS, Appellant

                                                      V.

                                BANK MIDWEST, N.A., Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-11-02904

                                              ORDER
        The Court has before it appellants’ September 25, 2013 notice of incomplete record or, in

the alternative, unopposed motion to extend time to file appellants’ brief. The Court GRANTS

the motion. The Court ORDERS Annette Reagor, official court reporter for the 68th Judicial

District Court, to file the reporter’s record requested by appellants’ April 19, 2013 letter to her

within ten days of the date of this order. Appellants are ORDERED to file their brief within

thirty days of the filing of the reporter’s record.


                                                           /s/   ELIZABETH LANG-MIERS
                                                                 JUSTICE